IN TI-IE SUPREME COURT OF THE STATE OF DELAWARE

DEWEY RAY LAVENDER, and
STEVEN WARREN

Plaintiffs Below,
Appellants,

V.

SCOTT KOENIG, individually and in
his official capacity as City Manager,
KIM HAWKINS, individually and in
her official capacity as Director of
Human Resources, CITY OF DOVER
COUNCIL, and the CITY OF
DOVER,

Defendants Below,
Appellees.

502&01£0°€0¢¢02¢0>¢03¢03€03€02&03¢03!0¢¢03&05¢03¢02=0¢

No. 101,2017

Court Below: Superior Court of
the State of Delaware

C.A. No. K13C-08-024

Submitted: September 20, 2017
Decided: September 28, 2017

Before STRINE, ChiefJustice; VALIHURA and VAUGHN, Justices.

0 R D E R
This 28"‘ day of September 2017, the Court having considered this matter on
the briefs filed by the parties has determined that the final judgment of the Superior

Court should be affirmed on the basis of and for the reasons assigned by the Superior

Court in its order dated February 1, 201

NOW, TI'IEREFOR.E, IT IS HEREBY ORDERED that the judgment of the

7.

Superior Court be, and the same hereby is, AFFIRMED.

BUW

coUR:; (Aj{/

Jul